

117 S237 IS: COVID–19 Diaper Assistance Act
U.S. Senate
2021-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 237IN THE SENATE OF THE UNITED STATESFebruary 4, 2021Mr. Murphy (for himself, Ms. Ernst, Ms. Duckworth, Mr. Casey, Mr. Tillis, Ms. Collins, and Mrs. Gillibrand) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo provide funds through the Social Services Block Grant program for diaper assistance.1.Short titleThis Act may be cited as the COVID–19 Diaper Assistance Act.2.FindingsCongress finds the following:(1)Infants need between 6 to 12 diapers a day. Infants and toddlers lacking access to clean diapers have a greater risk for health complications, which require costly and difficult to access medical care.(2)Prior to the COVID–19 pandemic, surveys indicated that 1 in 3 families in the United States with young children could not afford an adequate supply of diapers to keep their child clean, dry, and healthy.(3)Low-income families pay an even higher than average price for diapers because they do not have access to money saving alternatives such as bulk buying or online shopping that can reduce costs. Low-income families spend about 14 percent of their income on diapers.(4)Clean diaper access presents a financial and stressful burden on families’ dependent on child care services. Research indicates that when diaper need is a barrier to child care, parents miss an average of 4 workdays a month.(5)The COVID–19 pandemic has further raised demand for diapers and strained diaper banks’ ability to meet low-income families’ needs. Prior to the COVID–19 pandemic, nonprofit diaper bank distribution only met 5 to 6 percent of diaper need. Since the start of the COVID–19 pandemic, diaper banks around the country have experienced double, triple, or greater increase in demand for diapers due to the pandemic and economic shutdown. Nonprofits alone cannot fully address this public health crisis that impacts 1 in 3 families in the United States. 3.Targeted funding for States for diaper assistance through the Social Services Block Grant Program(a)Increase in funding for Social Services Block Grant Program(1)In generalThe amount specified in subsection (c) of section 2003 of the Social Security Act (42 U.S.C. 1397b) for purposes of subsections (a) and (b) of such section is deemed to be $1,900,000,000 for fiscal year 2021, of which $200,000,000 shall be obligated by States in accordance with subsection (b).(2)AppropriationOut of any money in the Treasury of the United States not otherwise appropriated, there are appropriated $200,000,000, which shall be available for payments under section 2002 of the Social Security Act (42 U.S.C. 1397a), which shall remain available for expenditure through December 31, 2022.(3)Deadline for distribution of fundsWithin 45 days after the date of enactment of this Act, the Secretary of Health and Human Services shall distribute the funds made available by this subsection, which shall be made available to States on an emergency basis for immediate obligation and expenditure.(4)Submission of Revised Pre-Expenditure ReportWithin 90 days after a State receives funds made available by this subsection, the State shall submit to the Secretary of Health and Human Services a revised pre-expenditure report pursuant to subtitle A of title XX of the Social Security Act (42 U.S.C. 1397 et seq.) that describes how the State plans to administer the funds in accordance with subsection (b).(5)Deadline for obligation of funds by StatesA State to which funds made available by this subsection are distributed shall obligate the funds not later than December 31, 2021. (6)Deadline for expenditure of fundsA grantee to which a State provides funds made available by this subsection (or a subgrantee of such a grantee) shall expend the funds not later than December 31, 2022.(b)Rules governing use of additional fundsFunds are used in accordance with this subsection if—(1)the funds are used to provide through social service agencies or other nonprofit organizations, diapers and diapering supplies (including diaper wipes and diaper cream, necessary to ensure that a child using a diaper is properly cleaned and protected from diaper rash) to families in need;(2)the funds are used subject to the limitations in section 2005 of the Social Security Act (42 U.S.C. 1397d);(3)the funds are used to supplement, not supplant, State general revenue funds provided for the purposes described in paragraph (1); and(4)the funds are not used for costs that are reimbursable by the Federal Emergency Management Agency, under a contract for insurance, or by self-insurance. (c)Reports(1)Grantees and subgranteesNot later than December 31, 2022, each grantee to which a State provides funds made available by subsection (a) (or a subgrantee of such a grantee) shall submit a report to the State on the use of the funds so provided.(2)SSBG annual reportA State shall include in the annual report required under section 2006 of the Social Security Act (42 U.S.C. 1397e) covering fiscal year 2023, information detailing how grantees and subgrantees used funds made available under subsection (a) to distribute diapers and diapering supplies to families in need. 